Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Amendment, filed 6 October 2022, to the Original application, filed 26 March 2020.

2. 	Claims 1-20 are pending.  Applicant has added claims 19 and 20.  Claims 1, 17, and 18 are independent claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-47 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baschy (U.S. Publication 2006/0253771 A1).
As per independent claim 1, Baschy discloses an information processing apparatus (See Baschy, Abstract, and paragraph 0004) comprising:
a processor (See Baschy, paragraph 0004, denoting the system, including at least one server [processor],  of Patent Application Serial number 10/802,658 is incorporated by reference) configured to: set a link to second display information in a portion of first display information (See Baschy, paragraph 0266, describing inserting a hyperlink into a document); 
check for presence of a condition, the condition including at least one of (i) access to the second display information from the set link being restricted, and (ii) a change to the second display information (See Baschy, Figure 15, and paragraphs 0220-0223, describing checking for a condition, the condition including determining whether access to the hyperlink is restricted to specific users); and
edit the first display information after the check indicates the presence of the condition (See Baschy, paragraphs 0230-0231, Figure 19, and paragraphs 0244-0246, describing editing the display information after checking the access restrictions for the specific users).
As per dependent claim 2, Baschy discloses the limitations of claim 1 as described above.  Baschy also discloses wherein the edit includes: making the first display information inaccessible; deleting the portion with the link and a portion without the link from the first display information; or deleting only the portion with the link from the first display information (See Baschy, Figure 19, and paragraphs 0244-0246).
As per dependent claim 3, Baschy discloses the limitations of claim 2 as described above.  Baschy also discloses wherein the processor is configured to receive a designation of a portion to be deleted that includes the portion without the link from the first display information (See Baschy, Figure 20, element 2028, and paragraphs 0250-0252).
As per dependent claim 4, Baschy discloses the limitations of claim 2 as described above.  Baschy also discloses wherein the processor is configured to analyze the first display information to determine a portion to be deleted that includes the portion without the link from the first display information (See Baschy, Figure 20, element 2028, and paragraphs 0250-0252).
As per dependent claim 5, Baschy discloses the limitations of claim 2 as described above.  Baschy also discloses wherein the processor is configured to edit the first display information so that a portion subsequent, in a reading direction, to any portion that is deleted from the first display information moves to fill the deleted portion (See Baschy, Figure 21 and paragraph 0255).
As per dependent claim 6, Baschy discloses the limitations of claim 3 as described above.  Baschy also discloses wherein the processor is configured to edit the first display information so that a portion subsequent, in a reading direction, to any portion that is deleted from the first display information moves to fill the deleted portion (See Baschy, Figure 21 and paragraph 0255).
As per dependent claim 7, Baschy discloses the limitations of claim 4 as described above.  Baschy also discloses wherein the processor is configured to edit the first display information so that a portion subsequent, in a reading direction, to any portion that is deleted from the first display information moves to fill the deleted portion (See Baschy, Figure 21 and paragraph 0255).
As per independent claim 17, Baschy discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information… (See Baschy, paragraph 0004, denoting the computer-readable medium of Patent Application Serial number 10/802,658 is incorporated by reference).
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per independent claim 18, Baschy discloses an information processing apparatus (See Baschy, paragraph 0004, denoting the apparatus of Patent Application Serial number 10/802,658 is incorporated by reference).
Independent claim 18 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 19, Baschy discloses the limitations of claim 1 as described above.  Baschy also discloses wherein the edit includes making the first display information in accessible, deleting the portion with the link and a portion without the link from the first display information, or deleting only the portion with the link from the first display information, and a type of edit changes based upon a type of the condition (See Baschy, paragraphs 0244-0252).
As per dependent claim 20, Baschy discloses the limitations of claim 1 as described above.  Baschy also discloses wherein the edit also includes raising at least some remaining first display information subsequent to a deletion of other first display information (See Baschy, Figure 21, and paragraph 0255).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baschy (U.S. Publication 2006/0253771 A1), as applied to claim 1 above, and further in view of Belvin (U.S. Publication 2014/0325327 A1).
As per dependent claim 8, Baschy teaches the limitations of claim 1 as described above.  Baschy does not teach expressly wherein the edit includes presenting third display information that corresponds to information provided by the second display information or a link to the third display information, however, Belvin teaches this limitation (See Belvin, paragraph 0043, describing providing replacement display information of similar relative weight to the original display information).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the edit presenting third display information corresponding to the second display information of Belvin with the editing of display information of Baschy.  The motivation for doing so would have been to replace unavailable or inaccessible content with relatively equivalent content such that the user is able to ascertain the publisher’s intent).  Therefore, it would have been obvious to combine Belvin with Baschy for the benefit of replacing unavailable or inaccessible content with relatively equivalent content such that the user is able to ascertain the publisher’s intent to obtain the invention as specified in claim 8.
As per dependent claim 9, Baschy teaches the limitations of claim 1 as described above.  Baschy does not teach expressly herein the processor is configured to edit the first display information to include information provided by the second display information, however, Belvin teaches this limitation (See Belvin, Figure 5B, and paragraph 0047, describing editing first display information to include content provided by second display information, such as adding a replacement resource to the display information).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the editing of first display information to include content provided by second display information of Belvin with the editing of display information of Baschy.  The motivation for doing so would have been to replace unavailable or inaccessible content with relatively equivalent content such that the user is able to ascertain the publisher’s intent). Therefore, it would have been obvious to combine Belvin with Baschy for the benefit of replacing unavailable or inaccessible content with relatively equivalent content such that the user is able to ascertain the publisher’s intent to obtain the invention as specified in claim 9.
As per dependent claim 11, Baschy and Belvin teach the limitations of claim 9 as described above.  Baschy and Belvin also teach wherein the edit is in response to the change in the second display information, and the change includes at least one of (1) an expiration date relating to the second display information being reached, and (ii) the time remaining to the expiration date reaching a predetermined threshold (See Belvin, paragraph 0044, describing determining that the second display information is outdated).  The motivation to combine Belvin with Baschy remains as noted with reference to claim 9 above.



5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baschy (U.S. Publication 2006/0253771 A1), as applied to claim 1 above, and further in view of Li (U.S. Publication 2019/0197077 A1).
As per dependent claim 10, Baschy teaches the limitations of claim 1 as described above.  Baschy does not teach expressly wherein the processor is configured to edit the first display information in response to a prediction that there will be a change to the second display information, however, Li teaches this limitation (See Li, paragraphs 0031 and 0050, describing predicting whether an application link is broken, i.e. the second display information is changed or no longer available).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the prediction of a change to the second display information of Li with the editing of first display information of Baschy.  The motivation for doing so would have been to assist users in navigating to resources that may be of interest to a user, as taught by Li (See Li, paragraph 0002).  Therefore, it would have been obvious to combine Li with Baschy for the benefit of assisting users in navigating to resources that may be of interest to a user to obtain the invention as specified in claim 10.



6.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baschy (U.S. Publication 2006/0253771 A1) in view of Li (U.S. Publication 2019/0197077 A1), as applied to claim 10 above, and further in view of Belvin (U.S. Publication 2014/0325327 A1).
As per dependent claim 12, Baschy and Li teach the limitations of claim 10 as described above.  Baschy and Li do not teach expressly wherein the edit is in response to the change in the second display information, and the change includes at least one of (1) an expiration date relating to the second display information being reached, and (ii) the time remaining to the expiration date reaching a predetermined threshold, however, Belvin teaches this limitation (See Belvin, paragraph 0044, describing determining that the second display information is outdated). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the determination that the second display information is outdated of Belvin with the editing of display information of Baschy and Li.  The motivation for doing so would have been to replace unavailable or inaccessible content with relatively equivalent content such that the user is able to ascertain the publisher’s intent). Therefore, it would have been obvious to combine Belvin with Baschy and Li for the benefit of replacing unavailable or inaccessible content with relatively equivalent content such that the user is able to ascertain the publisher’s intent to obtain the invention as specified in claim 12.



7.	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baschy (U.S. Publication 2006/0253771 A1), as applied to claim 1 above, and further in view of Edelman (U.S. Patent 7,240,077 B1).
As per dependent claim 13, Baschy teaches the limitations of claim 1 as described above.  Baschy does not teach expressly wherein the editing of the first display information comprises: transmitting, to a terminal device of a user, a request for an approval for the edit of the first display information; receiving, from the user, the approval with respect to the request; and in response to receipt of the approval from the user, editing the first display information, however, Edelman teaches this limitation (See Edelman, Figure 4, and Column 6, lines 14-50, describing requesting approval from a user to edit display content when a broken dependency is identified).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the user approval request of Edelman with the change to the second display information of Baschy.  The motivation for doing so would have been to ensure that the user prefers to see the replacement content.  Therefore, it would have been obvious to combine Edelman with Baschy for the benefit of ensuring that the user prefers to see the replacement content to obtain the invention as specified in claim 13.
As per dependent claim 14, Baschy and Edelman teach the limitations of claim 13 as described above.  Baschy and Edelman also teach wherein the processor is configured to cause the terminal device to display a preview of the first display information that shows a change to be made to the first display information by the editing (See Edelman, Figure 9, and Column 11, lines 5-24, describing displaying a preview of replacement content prior to publishing the change).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the display of a preview of replacement content prior to publishing the change of Edelman with the change to the second display information of Baschy.  The motivation for doing so would have been to ensure that the user prefers to see the replacement content.  Therefore, it would have been obvious to combine Edelman with Baschy for the benefit of ensuring that the user prefers to see the replacement content to obtain the invention as specified in claim 14.



8.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baschy (U.S. Publication 2006/0253771 A1), as applied to claim 1 above, and further in view of Aviles Sanchez (U.S. Publication 2009/0172154 A1).
As per dependent claim 15, Baschy teaches the limitations of claim 1 as described above.  Baschy does not teach expressly wherein the processor is configured to notify, in response to the first display information being edited, a manager of the second display information that the second display information is no longer used in the first display information, however, Aviles Sanchez teaches this limitation (See Aviles Sanchez, claim 1, describing notifying a content server that content is not found).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the notification to a content server of content not found of Aviles Sanchez with the change in second display information of Baschy.  The motivation for doing so would have been to enable the content server to repair the missing content such that future attempts to access the content are successful.  Therefore, it would have been obvious to combine Aviles Sanchez with Baschy for the benefit of enabling the content server to repair the missing content such that future attempts to access the content are successful to obtain the invention as specified in claim 15.


9.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baschy (U.S. Publication 2006/0253771 A1) in view of Aviles Sanchez (U.S. Publication 2009/0172154 A1), as applied to claim 15 above, and further in view of Edelman (U.S. Patent 7,240,077 B1).
As per dependent claim 16, Baschy and Aviles Sanchez teach the limitations of claim 15 as described above.  Baschy and Aviles Sanchez do not teach expressly wherein the notifying of the manager comprises: transmitting, to a terminal device of a user, a request for an approval to notify the manager of the second display information that the second display information is no longer used in the first display information; receiving, from the user, the approval with respect to the request; and in response to receipt of the approval, notifying the manager of the second display information that the second display information is no longer used in the first display information, however, Edelman and Aviles Sanchez teach this limitation (See Edelman, Figure 4, and Column 6, lines 14-50, describing requesting approval from a user to edit display content when a broken dependency is identified; See also Aviles Sanchez, Claim 1, describing notifying a content server that content is not found).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the user approval request of Edelman with the change to the second display information of Baschy.  The motivation for doing so would have been to ensure that the user prefers to see the replacement content.  Before the effective filing date of the invention it would also have been obvious to one of ordinary skill in the art to include the notification to a content server of content not found of Aviles Sanchez with the change in second display information of Baschy.  The motivation for doing so would have been to enable the content server to repair the missing content such that future attempts to access the content are successful.  Therefore, it would have been obvious to combine Edelman with Baschy for the benefit of ensuring that the user prefers to see the replacement content, and it would have been obvious to combine Aviles Sanchez with Baschy for the benefit of enabling the content server to repair the missing content such that future attempts to access the content are successful, to obtain the invention as specified in claim 16.



10. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.





Response to Arguments

11.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

12.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Rosenoff (U.S. Publication 2007/0016848 A1) discloses inserting hyperlinks into documents.
- King (U.S. Publication 2010/0278453 A1) discloses capture and display of annotations in paper and electronic documents. 
- Denninghoff (U.S. Patent 10,430,474 B2) discloses search and navigation to specific document content.


13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
15. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176